

Exhibit 10.1



CREDIT AGREEMENT 
 
THIS CREDIT AGREEMENT (this "Agreement") is entered into as of August 13, 2013
by and between CULP, INC., a North Carolina corporation ("Borrower"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION ("Bank").
 
RECITALS

 
Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS

 
As used herein, the following terms shall have the meanings set forth after
each, and any other term in this Agreement shall have the meaning set forth at
the place defined:
 
(a) “Applicable Margin” shall be  1.60% until the first Rate Determination Date
(hereafter defined) after August 1, 2013, and as of and after such first Rate
Determination Date after August 1, 2013 shall be determined based on the pricing
grid set forth below and tied to the Consolidated Total Debt to Consolidated
EBITDA ratio determined as set forth in Section 5.9(b):
 
1

--------------------------------------------------------------------------------

 
Price
Consolidated Funded Total Debt
 
Level
to Consolidated EBITDA Ratio
Applicable Margin 
 
 
 
I
Less than 0.50 to 1.00
1.60%
 
II
Greater than or equal to 0.50 to 1.00 but less than 1.25 to 1.00
2.00%
 
 
 
III
Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00
2.45%
 
 
 
IV
Greater than or equal to 2.00 to 1.00 but less than or equal to 2.50 to 1.00
2.85%

 
The Applicable Margin shall be determined effective as of the date (herein, the
“Rate Determination Date”) which is 10 days after receipt by the Bank of the
annual (in the case of the fourth Fiscal Quarter) and quarterly financial
statements of the Borrower pursuant to the provisions of Section 5.3 for the
Fiscal Quarter as of the end of which the foregoing ratio is being determined,
based on such quarterly or annual financial statements, as the case may be, for
the Fiscal Quarter then ended, and the Applicable Margin so determined shall
remain effective from such Rate Determination Date until the date which is 10
days after receipt by the Bank of the financial statements for the next Fiscal
Quarter (which latter date shall be a new Rate Determination Date); provided
that if the Borrower shall have failed to deliver to the Bank the financial
statements required to be delivered pursuant to the provisions of Section 5.3
with respect to the Fiscal Quarter most recently ended within the time period
specified herein, then for the period beginning on the day which is 10 days
after the required delivery date of such financial statements and ending on the
earlier of (A) 10 days after the date on which the Borrower shall deliver to the
Bank the financial statements to be delivered pursuant to the provisions of
Section 5.3 with respect to such Fiscal Quarter or any subsequent Fiscal
Quarter, or (B) 10 days after the date on which the Borrower shall deliver to
the Bank annual financial statements required to be delivered pursuant to the
provisions of Section 5.3(a) with respect to the Fiscal Year which includes such
Fiscal Quarter or any subsequent Fiscal Year, the Applicable Margin shall be
determined at Pricing Level IV set forth above.  Any change in the Applicable
Margin as of any Rate Determination Date shall result in a corresponding change,
effective on and as of such Rate Determination Date, in the interest rate
applicable to the Loans outstanding on such Rate Determination Date.
 
2

--------------------------------------------------------------------------------

 
(b)             "Business Day" means any day except a Saturday, Sunday or any
other day on which commercial banks in North Carolina are authorized or required
by law to close.
 
(c)             “Capital Stock” means any nonredeemable capital stock of
Borrower or any Consolidated Subsidiary (to the extent issued to a Person other
than Borrower), whether common or preferred.
 
(d)             “China Subsidiaries” means, collectively, Culp Fabrics
(Shanghai) Co., Ltd., Culp Fabrics (Shanghai) International Trading Co., Ltd.
and Culp Cut and Sew Co., Ltd. (each of which has been incorporated under the
laws of the People’s Republic of China).
 
(e)             “Consolidated EBITDA” means at any time the sum of the
following, determined on a consolidated basis for Borrower and its Consolidated
Subsidiaries, at the end of each Fiscal Quarter, for the Fiscal Quarter just
ended and the three (3) immediately preceding Fiscal Quarters: (i) Consolidated
Net Income (exclusive of (y) non-cash charges and (z) restructuring and related
cash charges); plus (ii) Consolidated Net Interest Expense; plus (iii) taxes on
income; plus (iv) depreciation; plus (v)  amortization.
 
(f)             “Consolidated Net Income” means, for any period, the Net Income
of Borrower and its Consolidated Subsidiaries determined on a consolidated
basis, but excluding (i) extraordinary items and other non-recurring items and
(ii) any equity interests of Borrower or any Subsidiary in the unremitted
earnings of any Person that is not a Subsidiary.
 
(g)              “Consolidated Net Interest Expense” for any period means
interest, whether expensed or capitalized, in respect of debt of Borrower or any
of its Consolidated Subsidiaries outstanding during such period.
 
(h)              “Consolidated Net Worth” means, on a consolidated basis and in
accordance with generally accepted accounting principles consistently applied,
at any time, (i) the sum of (x) the par value (or value stated on the books of
Borrower) of Capital Stock (excluding therefrom Redeemable Preferred Stock,
treasury stock and capital stock subscribed and unissued) plus (y)  the amount
of paid-in capital and retained earnings of Borrower and its Subsidiaries, minus
(ii) to the extent included in the immediately preceding clause (i), all amounts
properly attributable to minority interests, if any, in the stock and surplus of
any such Subsidiaries.

3

--------------------------------------------------------------------------------

 
(i)              “Consolidated Subsidiary” means at any date any Subsidiary or
other entity the accounts of which, in accordance with generally accepted
accounting principles applied on a consistent basis, would be consolidated with
those of Borrower in its consolidated financial statements  as of such date.
 
(j)             “Culp Europe” means CULP EUROPE Spółka z ograniczoną
odpowiedzialnością, a company organized under the laws of the Republic of Poland
and a Wholly Owned Subsidiary of Borrower.
 
(k)             “Culp Europe Credit Agreement” means the Credit Agreement dated
as of January 17, 2012 by and between Culp Europe and Bank providing for a
revolving line of credit in the original principal amount of up to Six Million
Eight Hundred Thousand Polish Zloty (zł6,800,000.00), as the same may be amended
from time to time.
 
(l)             “Culp Europe Indebtedness” means all indebtedness of Culp Europe
to Bank including, without limitation, such indebtedness pursuant to the Culp
Europe Loan Documents.
 
(m)             “Culp Europe Loan Documents” means the Culp Europe Credit
Agreement and all other documents evidencing, securing or executed in connection
with the Culp Europe Indebtedness, as the same may be amended from time to time.
 
(n)             “Culp Europe Reserve” means an amount as may be required by Bank
at any time and from time to time in respect of the Culp Europe Indebtedness
including any currency fluctuations in connection therewith, the amount of which
reserve is currently $2,400,000.00 but is subject to change by Bank from time in
its sole and absolute discretion.
 
(o)           “Daily One Month LIBOR” means, for any day, the rate of interest
equal to LIBOR then in effect for delivery of funds for a one (1) month period.
 
(p)              “Existing Letter of Credit” means the existing letter of credit
issued by Bank, as issuer, in the face amount of $195,000.00, for the benefit of
Great American Insurance as beneficiary thereunder.
 
4

--------------------------------------------------------------------------------

 
(q)              “Fiscal Quarter” means any fiscal quarter of Borrower.
 
(r)              “Fiscal Year” means any fiscal year of Borrower, ending on the
Sunday closest to April 30 of each year.
 
(s)              "LIBOR" means the rate per annum (rounded upward, if necessary,
to the nearest whole 1/100 of 1%) and determined pursuant to the following
formula:
 
LIBOR =
 
Base LIBOR
 
 
 
 
100% - LIBOR Reserve Percentage
 

 
(i)           "Base LIBOR" means the rate per annum for United States dollar
deposits quoted by Bank as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by Bank for the purpose of calculating
effective rates of interest for loans making reference thereto, for delivery of
funds for one (1) month in an amount equal to the outstanding principal balance
of the Line of Credit Note.  Borrower understands and agrees that Bank may base
its quotation of the Inter-Bank Market Offered Rate upon such offers or other
market indicators of the Inter-Bank Market as Bank in its discretion deems
appropriate including, but not limited to, the rate offered for U.S. dollar
deposits on the London Inter-Bank Market.
 
(ii)           "LIBOR Reserve Percentage" means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the term of the Line of Credit Note.
 
(t)             “Material Adverse Effect” or “Material Adverse Change” means,
with respect to any event, act, condition or occurrence of whatever nature
(including any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding), whether singly or in conjunction with
any other event or events, act or acts, condition or conditions, occurrence or
occurrences, whether or not related, a material adverse change in, or a material
adverse effect upon, any of (i) the financial condition, operations, business or
properties of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents,
(iii) the legality, validity or enforceability of any Loan Document, or (iv) the
rights and remedies of Bank under the Loan Documents.
 
5

--------------------------------------------------------------------------------

 
(u)            “Net Income” means, as applied to any Person for any period, the
aggregate amount of net income of such person, after taxes, for such period, as
determined in accordance with generally accepted accounting principles applied
on a consistent basis.
 
(v)            “Omaha Note Purchase Agreement” means that certain Note Purchase
Agreement, dated as of August 11, 2008, among the Borrower, as the Company, and
Mutual of Omaha Insurance Company and United of Omaha Life Insurance Company, as
Purchasers, and as may be amended in the future.


(w)            “Person” means an individual, a corporation, a partnership, a
limited liability company, an unincorporated association, a trust or any other
entity or organization including, but not limited to, a government or political
subdivision or an agency or instrumentality thereof.


(x)             “Redeemable Preferred Stock” of any Person means any preferred
stock issued by such Person which is at any time during the term of the Line of
Credit either (i) mandatorily redeemable (by sinking fund or similar payments or
otherwise) or (ii) redeemable at the option of the holder thereof.
 
(y)             “Subsidiary” means any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by the Borrower.
 
(z)             “Wholly Owned Subsidiary” means any Subsidiary all of the shares
of capital stock or other ownership interests of which (except directors’
qualifying shares) are at the time directly or indirectly owned by the Borrower.
 
6

--------------------------------------------------------------------------------



ARTICLE II
 
CREDIT TERMS
 
SECTION 2.1.    LINE OF CREDIT.
 
(a)             Line of Credit.  Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including August 31, 2015, not to exceed at any time the aggregate
principal amount of TEN MILLION AND NO/100 DOLLARS ($10,000,000.00) ("Line of
Credit"), the proceeds of which shall be used to provide working capital and for
general corporate purposes; provided, however, that no portion of the proceeds
of the Line of Credit will be used by the Borrower or any Subsidiary (i) in
connection with, whether directly or indirectly, any tender offer for, or other
acquisition of, stock of any corporation with a view towards obtaining control
of such other corporation, unless such tender offer or other acquisition is to
be made on a negotiated basis with the approval of the board of directors of the
corporation to be acquired, and the provisions of Section 6.6 would not be
violated, (ii) directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of purchasing or carrying any Margin Stock (as
hereinafter defined), or (iii) for any purpose in violation of any applicable
law or regulation.  Borrower's obligation to repay advances under the Line of
Credit shall be evidenced by a promissory note dated as of the date hereof
("Line of Credit Note"), all terms of which are incorporated herein by this
reference.
 
(b)             Limitation on Borrowings.  Outstanding borrowings under the Line
of Credit shall not at any time exceed the maximum principal amount set forth
above less the amount of the Culp Europe Reserve.
 
(c)             Letter of Credit Subfeature.  As a subfeature under the Line of
Credit, Bank agrees from time to time during the term thereof to issue or cause
an affiliate to issue standby letters of credit for the account of Borrower
(each, a "New Letter of Credit"; the Existing Letter of Credit and each New
Letter of Credit are herein referred to individually as a “Letter of
Credit”  and collectively as "Letters of Credit"); provided however, that the
aggregate undrawn amount of all outstanding Letters of Credit shall not at any
time exceed One Million and No/100 Dollars ($1,000,000.00).  The form and
substance of each Letter of Credit shall be subject to approval by Bank, in its
sole discretion.  Each Letter of Credit shall be issued for a term not to exceed
three hundred sixty-five (365) days, as designated by Borrower; provided
however, that no Letter of Credit shall be issued with, nor shall Bank be
required to renew or (if applicable) allow automatic renewal of any Letter of
Credit so that it will have, an expiration date that is subsequent to the
maturity date of the Line of Credit.  The undrawn amount of all Letters of
Credit shall be reserved under the Line of Credit and shall not be available for
borrowings thereunder.  Each Letter of Credit shall be subject to the additional
terms and conditions of the Letter of Credit agreements, applications and any
related documents required by Bank in connection with the issuance thereof
(each, a “Letter of Credit Agreement”).  Each drawing paid under a Letter of
Credit shall be deemed an advance under the Line of Credit and shall be repaid
by Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any drawing is paid,
then Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit.  In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such drawing.
 
7

--------------------------------------------------------------------------------

 
(d)             Borrowing and Repayment.  Borrower may from time to time during
the term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.
 
SECTION 2.2.    INTEREST/FEES.
 
 (a)            Interest.  The outstanding principal balance of the Line of
Credit shall bear interest, and the amount of each drawing paid under any Letter
of Credit shall bear interest from the date such drawing is paid to the date
such amount is fully repaid by Borrower, at a fluctuating rate per annum equal
to the Daily One Month LIBOR in effect from time to time plus the Applicable
Margin.  Each change in Daily One Month LIBOR shall become effective on each
Business Day such change is announced within Bank.  Bank is hereby authorized to
note the date and interest rate applicable to the Line of Credit and any
payments made thereon on Bank's books and records (either manually or by
electronic entry) and/or on any schedule attached to the Line of Credit Note,
which notations shall be prima facie evidence of the accuracy of the information
noted.
 
 (b)            Taxes and Regulatory Costs.  Borrower shall pay to Bank
immediately upon demand, in addition to any other amounts due or to become due
hereunder or under the Line of Credit Note, any and all (i) withholdings,
interest equalization taxes, stamp taxes or other taxes (except income and
franchise taxes) imposed by any domestic or foreign governmental authority and
related in any manner to LIBOR, and (ii) future, supplemental, emergency or
other changes in the LIBOR Reserve Percentage, assessment rates imposed by the
Federal Deposit Insurance Corporation, or similar requirements or costs imposed
by any domestic or foreign governmental authority or resulting from compliance
by Bank with any request or directive (whether or not having the force of law)
from any central bank or other governmental authority and related in any manner
to LIBOR to the extent they are not included in the calculation of LIBOR.  In
determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.
 
8

--------------------------------------------------------------------------------

 
(c)             Computation and Payment.  Interest shall be computed on the
basis of a 360-day year, actual days elapsed.  Interest shall be payable at the
times and place set forth in the Line of Credit Note.
 
(d)             Commitment Fee.  Borrower shall pay to Bank a non-refundable
commitment fee for the Line of Credit equal to Forty Thousand and No/100 Dollars
($40,000.00), which fee shall be due and payable in full on the date of this
Agreement.
 
(e)             Letter of Credit Fees.  Borrower shall pay to Bank (i) fees upon
the issuance of each Letter of Credit equal to (x) the face amount thereof
multiplied by (y) the Applicable Margin on an annualized basis, and (ii) fees
upon the payment or negotiation of each drawing under any Letter of Credit and
fees upon the occurrence of any other activity with respect to any Letter of
Credit (including without limitation, the transfer, amendment or cancellation of
any Letter of Credit) determined in accordance with Bank's standard fees and
charges then in effect for such activity.
 
SECTION 2.3.    COLLECTION OF PAYMENTS.  Borrower authorizes Bank to collect all
principal, interest and fees due hereunder by charging Borrower's deposit
account number 2040230014183 with Bank, or any other deposit account maintained
by Borrower with Bank, for the full amount thereof.  Should there be
insufficient funds in any such deposit account to pay all such sums when due,
the full amount of such deficiency shall be immediately due and payable by
Borrower.
 
9

--------------------------------------------------------------------------------

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Bank as follows:
 
SECTION 3.1.    LEGAL STATUS.  Borrower is a corporation, duly organized and
existing and in good standing under the laws of North Carolina, and is qualified
or licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required except for any jurisdictions in which the failure to so qualify or to
be so licensed does not have and would not reasonably be expected to cause a
Material Adverse Effect.
 
SECTION 3.2.    AUTHORIZATION AND VALIDITY.  This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the "Loan
Documents") have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.
 
SECTION 3.3.    NO VIOLATION.  The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.
 
SECTION 3.4.    LITIGATION.  There are no pending, or to the best of Borrower's
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a Material Adverse Effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.
 
SECTION 3.5.    CORRECTNESS OF FINANCIAL STATEMENTS.  The consolidated balance
sheet of Borrower and its Consolidated Subsidiaries as of April 28, 2013, and
the related consolidated statements of income, shareholders’ equity and cash
flows for the fiscal year then ended, reported on by Grant Thornton LLP, true
copies of which have been delivered by Borrower to Bank prior to the date
hereof, (a) are complete and correct and present fairly the consolidated
financial condition of Borrower and its Consolidated Subsidiaries as of such
dates and their consolidated results of operations and cash flows for such
periods stated, (b) disclose all liabilities of Borrower and its Consolidated
Subsidiaries that are required to be reflected or reserved against under
generally accepted accounting principles, whether liquidated or unliquidated,
fixed or contingent, and (c) have been prepared in accordance with generally
accepted accounting principles consistently applied.  Since the dates of such
financial statements there has been no Material Adverse Change in the financial
condition of Borrower, nor has Borrower mortgaged, pledged, granted a security
interest in or otherwise encumbered any of its assets or properties except in
favor of Bank or as otherwise permitted by Bank in writing.
 
10

--------------------------------------------------------------------------------

 
SECTION 3.6.    INCOME TAX RETURNS.  Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.
 
SECTION 3.7.    NO SUBORDINATION.  There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower's obligations
subject to this Agreement to any other obligation of Borrower.
 
SECTION 3.8.    PERMITS, FRANCHISES.  Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law, except for any such permits, consents,
approvals, franchises and licenses the failure to possess which does not have
and would not reasonably be expected to cause a Material Adverse Effect.
 
SECTION 3.9.    ERISA.  Borrower and each member of the Controlled Group is in
compliance in all material respects with all applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended or recodified from
time to time ("ERISA"); Borrower and each member of the Controlled Group  has
not violated any provision of any defined employee pension benefit plan (as
defined in ERISA) maintained or contributed to by Borrower or such member of the
Controlled Group (each, a "Plan"); no Reportable Event as defined in ERISA has
occurred and is continuing with respect to any Plan initiated by Borrower and
any member of the Controlled Group; Borrower and each member of the Controlled
Group has met its minimum funding requirements under ERISA with respect to each
Plan; and each Plan will be able to fulfill its benefit obligations as they come
due in accordance with the Plan documents and under generally accepted
accounting principles.  “Controlled Group” means all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with Borrower, are treated as a single
employer under Section 414 of the Internal Revenue Code (including any
amendments thereto or successors thereof).
 
11

--------------------------------------------------------------------------------

 
SECTION 3.10.   OTHER OBLIGATIONS.  Neither Borrower nor any of its Consolidated
Subsidiaries is in default on any obligation for borrowed money, any purchase
money obligation or any other material lease, commitment, contract, instrument
or obligation, except for any such default that does not have and would not
reasonably be expected to cause a Material Adverse Effect.
 
SECTION 3.11.    ENVIRONMENTAL MATTERS.  Except as disclosed by Borrower to Bank
in writing prior to the date hereof, Borrower and its Subsidiaries are in
compliance in all material respects with all applicable federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of Borrower's
and/or its Subsidiaries’ operations and/or properties, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Superfund Amendments and Reauthorization Act of 1986, the
Federal Resource Conservation and Recovery Act of 1976, and the Federal Toxic
Substances Control Act, as any of the same may be amended, modified or
supplemented from time to time.  None of the operations of Borrower or its
Subsidiaries is the subject of any federal or state investigation evaluating
whether any remedial action involving a material expenditure is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment.  Neither Borrower nor any Subsidiary of Borrower has any material
contingent liability in connection with any release of any toxic or hazardous
waste or substance into the environment.
 
SECTION 3.12.    SUBSIDIARIES.  Each of the Borrower’s Subsidiaries is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, is duly qualified or licensed to do
business (and is in good standing as a foreign corporation, if applicable) in
all jurisdictions in which such qualification or licensing is required except
for any jurisdictions in which the failure to so qualify or to be so licensed
does not have and would not reasonably be expected to cause a Material Adverse
Effect, and has all corporate powers and governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.  The
Borrower has no Subsidiaries except for those Subsidiaries listed on Schedule
3.12 (and any new Subsidiaries created after the date hereof as to which Bank
has been notified in writing) which schedule accurately sets forth each such
Subsidiary’s complete name and jurisdiction of incorporation as of the date
hereof.
 
SECTION 3.13.   INVESTMENT COMPANY ACT.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
SECTION 3.14.   PUBLIC UTILITY HOLDING COMPANY ACT.  Neither the Borrower nor
any of its Subsidiaries is a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, as such terms are defined in the Public Utility
Holding Company Act of 1935, as amended.
 
12

--------------------------------------------------------------------------------

 
SECTION 3.15.   CAPITAL STOCK.  All Capital Stock, debentures, bonds, notes and
all other securities of Borrower and its Subsidiaries presently issued and
outstanding are validly and properly issued in accordance with all applicable
laws, including but not limited to, “Blue Sky” laws of all applicable states and
the federal securities laws.  The issued shares of Capital Stock of Borrower’s
Wholly Owned Subsidiaries are owned by Borrower free and clear of any lien or
adverse claim.  At least a majority of the issued shares of capital stock of
each of Borrower’s other Subsidiaries (other than Wholly Owned Subsidiaries) is
owned by Borrower free and clear of any lien or adverse claim.
 
SECTION 3.16.   MARGIN STOCK.  Neither Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
purchasing or carrying any Margin Stock, and no part of the proceeds of the Line
of Credit will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying Margin Stock, or be used for
any purpose which violates, or which is inconsistent with, the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System, as
in effect from time to time, together with all official rulings and
interpretations issued thereunder.  “Margin Stock” means “margin stock” as
defined in said Regulations T, U or X.
 
ARTICLE IV
 
CONDITIONS

 
SECTION 4.1.    CONDITIONS OF INITIAL EXTENSION OF CREDIT.  The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank's satisfaction of all of the following conditions:
 
(a)             Approval of Bank Counsel.  All legal matters incidental to the
extension of credit by Bank shall be satisfactory to Bank's counsel.
 
 
(b)             Documentation.  Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:
 
13

--------------------------------------------------------------------------------

 
 
(i)
This Agreement and each promissory note or other instrument or document required
hereby.

 
 
(ii)
Certificates of corporate resolutions and incumbency with respect to this
Agreement and the Culp Europe Indebtedness.

 
(c)             Financial Condition.  There shall have been no Material Adverse
Change, as determined by Bank, in the financial condition or business of
Borrower, nor any material decline, as determined by Bank, in the market value
of any collateral required hereunder or a substantial or material portion of the
assets of Borrower.
 
(d)             Insurance.  Borrower shall have delivered to Bank evidence of
insurance coverage on all Borrower's property, in form, substance, amounts,
covering risks and issued by companies satisfactory to Bank.
 
SECTION 4.2.    CONDITIONS OF EACH EXTENSION OF CREDIT.  The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank's satisfaction of each of the following
conditions:
 
(a)             Compliance.  The representations and warranties contained herein
and in each of the other Loan Documents shall be true on and as of the date of
each such extension of credit by Bank pursuant hereto, with the same effect as
though such representations and warranties had been made on and as of each such
date (except to the extent any such representation or warranty related to a
specific date, in which case each such representation or warranty shall be true
and correct as of such date), and on each such date, no Event of Default as
defined herein, and no condition, event or act which with the giving of notice
or the passage of time or both would constitute such an Event of Default, shall
have occurred and be continuing or shall exist.
 
14

--------------------------------------------------------------------------------

 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:
 
SECTION 5.1.    PUNCTUAL PAYMENTS.  Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein.
 
SECTION 5.2.    ACCOUNTING RECORDS.  Maintain, and cause each Subsidiary to
maintain, adequate books and records in accordance with generally accepted
accounting principles consistently applied, and permit any representative of
Bank, at any reasonable time and upon reasonable prior notice, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower and each Subsidiary.
 
SECTION 5.3.    FINANCIAL STATEMENTS.  Provide to Bank all of the following, in
form and detail satisfactory to Bank:
 
(a)             not later than ninety (90) days after and as of the end of each
Fiscal Year, a consolidated (and consolidating, if requested by Bank) balance
sheet of Borrower and its Consolidated Subsidiaries as of the end of such Fiscal
Year and the related consolidated (and consolidating, if requested by Bank)
statements of income, shareholders’ equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all certified by Grant Thornton LLP or other independent public
accountants of nationally recognized standing, with such certification to be
free of exceptions and qualifications not reasonably acceptable to Bank;
 
(b)             not later than forty-five (45) days after and as of the end of
each of the first three (3) Fiscal Quarters of each Fiscal Year, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries (broken down by
business unit, if requested by Bank) as of the end of such Fiscal Quarter and
the related consolidated statement of income and statement of cash flows (broken
down by business unit, if requested by Bank) for such Fiscal Quarter and for the
portion of the Fiscal Year ended at the end of such Fiscal Quarter, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter and the corresponding portion of the previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation in
accordance with generally accepted accounting principles applied on a consistent
basis by the chief financial officer or the chief accounting officer of
Borrower;
 
15

--------------------------------------------------------------------------------

 
(c)             contemporaneously with the delivery of each set of financial
statements referred to in paragraphs (a) and (b) above, a certificate,
substantially in the form of Exhibit A  (a “Compliance Certificate”), of the
chief financial officer or chief accounting officer of Borrower (i) setting
forth in reasonable detail the calculations required to establish whether the
Borrower was in compliance with the requirements of Sections 5.9, 6.2, 6.3, 6.4
and 6.6 hereof on the date of such financial statements, and (ii) stating
whether any Event of Default exists on the date of such certificate and, if any
Event of Default then exists, setting forth the details thereof and the action
which Borrower is taking or proposes to take with respect thereto;
 
(d)             contemporaneously with the delivery of each set of annual
financial statements referred to in paragraph (a) above, a statement from the
firm of independent public accountants which reported on such statements to the
effect that nothing has come to their attention to cause them to believe that
any Event of Default existed under Sections 5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 and
Article VI hereof on the date of such financial statements;
 
(e)             promptly upon the mailing thereof to the shareholders of
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;
 
(f)             promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent or any filings under Section 16 of the Securities and
Exchange Act) and annual, quarterly or monthly reports which Borrower shall have
filed with the Securities and Exchange Commission; and
 
(g)             from time to time such other information as Bank may reasonably
request.
 
16

--------------------------------------------------------------------------------

 
SECTION 5.4.    COMPLIANCE.  Preserve and maintain, and cause each Subsidiary to
preserve and maintain, all licenses, permits, governmental approvals, rights,
privileges and franchises necessary for the conduct of its business, except for
such licenses, permits, governmental approvals, rights, privileges and
franchises the failure to maintain which does not have and would not reasonably
be expected to cause a Material Adverse Effect; and comply, and cause each
Subsidiary to comply, with the provisions of all articles of incorporation,
by-laws, and similar formation and corporate governance documents of Borrower
and its Subsidiaries and with the requirements of all laws, rules, regulations
and orders of any governmental authority applicable to Borrower, each Subsidiary
and/or their respective businesses, except where such non-compliance does not
have and would not reasonably be expected to cause a Material Adverse Effect.
 
SECTION 5.5.    INSURANCE.  Maintain and keep in force for each business in
which Borrower is engaged, and cause each Subsidiary to maintain and keep in
force for each business in which it is engaged, insurance of the types and in
amounts customarily carried in similar lines of business, including but not
limited to fire, extended coverage, public liability, flood, property damage and
workers' compensation, with all such insurance carried with companies and in
amounts satisfactory to Bank, and deliver to Bank from time to time at Bank's
request, made upon reasonable notice, schedules setting forth all insurance then
in effect.
 
SECTION 5.6.    FACILITIES.  Keep, and cause each Subsidiary to keep, its
properties in good condition, repair and working order, reasonable wear and tear
excepted.
 
SECTION 5.7.    TAXES.  Pay and cause each of its Subsidiaries to pay promptly
when due all taxes (including without limitation federal and state income taxes
and state and local property taxes), assessments, governmental charges, claims
for labor, supplies, rent and other obligations which, if unpaid, might become a
lien against the property of Borrower or any Subsidiary, except (a) such as
Borrower and/or such Subsidiary may in good faith contest or as to which a bona
fide dispute may arise, and (b) for which Borrower and/or such Subsidiary has
made provision, to Bank's reasonable satisfaction, for eventual payment thereof
in the event Borrower and/or such Subsidiary is obligated to make such payment.
 
SECTION 5.8.    LITIGATION.  Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower with a claim in excess of
$5,000,000.00.
 
17

--------------------------------------------------------------------------------

 
SECTION 5.9.    FINANCIAL CONDITION.  Maintain Borrower's financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein):
 
(a)   Tangible Net Worth.  Tangible Net Worth not less than the sum of (i)
$95,034,300, plus (ii) commencing for the Fiscal Quarter ended April 28, 2013,
an aggregate amount equal to 50% of its Consolidated Net Income (but, in each
case, only if a positive number) for each completed Fiscal Quarter.
 
The term “Tangible Net Worth” as used in this Section 5.9(a) shall have the
definition given such term in the Omaha Note Purchase Agreement (but excluding
for purposes of this Section 5.9(a) any future amendments thereto not made with
the written consent of Bank).
 
(b)            Consolidated Total Debt/Consolidated EBITDA Ratio.  Ratio of
Consolidated Total Debt to Consolidated EBITDA not greater than 2.50 to 1.00 as
of each Fiscal Quarter end, determined on a rolling 4-quarter basis.
 
The term “Consolidated Total Debt” as used in this Section 5.9(b) shall have the
definition given such terms in the Omaha Note Purchase Agreement (but excluding
for purposes of this Section 5.9(b) any future amendments thereto not made with
the written consent of Bank).
 
(c)             Consolidated EBITDAR/Consolidated Fixed Charges.  Ratio of
Consolidated EBITDAR to Consolidated Fixed Charges not less than 2.25 to 1.00 as
of each Fiscal Quarter end, determined on a rolling 4-quarter basis.
 
The terms “Consolidated EBITDAR” and “Consolidated Fixed Charges” as used in
this Section 5.9(c) shall have the definitions given such terms in the Omaha
Note Purchase Agreement (but excluding for purposes of this Section 5.9(c) any
future amendments thereto not made with the written consent of Bank).
 
18

--------------------------------------------------------------------------------

 
SECTION 5.10.    NOTICE TO BANK.  Promptly (but in no event more than five (5)
Business Days after Borrower becomes aware of the occurrence of each such event
or matter) give written notice to Bank in reasonable detail of:  (a) the
occurrence of any Event of Default, or any condition, event or act which with
the giving of notice or the passage of time or both would constitute an Event of
Default, together with the details of any action which Borrower is taking or
proposes to take with respect thereto; (b) any change in the name, jurisdiction
of organization or location of the chief executive office of Borrower or any of
its Subsidiaries; (c) the occurrence and nature of any Reportable Event or
Prohibited Transaction, each as defined in ERISA, or any funding deficiency with
respect to any Plan; or (d) any termination or cancellation (without replacement
therefor by Borrower) of any insurance policy which Borrower is required to
maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting a material
portion of Borrower's property.
 
SECTION 5.11.    DEPOSIT ACCOUNTS.  Maintain Borrower’s principal deposit
accounts and other traditional banking relationships with Bank.
 
SECTION 5.12.    MAINTENANCE OF EXISTENCE.  Maintain, and cause each Subsidiary
to maintain, its corporate existence and carry on its business in substantially
the same manner and in substantially the same fields as such business is now
carried on and maintained.
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank's prior written
consent:
 
SECTION 6.1.    USE OF FUNDS.  Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article II hereof.
 
19

--------------------------------------------------------------------------------

 
SECTION 6.2.    CAPITAL EXPENDITURES.  Make, and will not permit any of its
Subsidiaries to make, capital expenditures in excess of $10,000,000.00 in the
aggregate (combined for Borrower and its Subsidiaries) during any Fiscal Year.
 
SECTION 6.3.    LIENS AND OTHER INDEBTEDNESS.  Create, incur, assume or permit
to exist, nor shall any Consolidated Subsidiary create, incur, assume or permit
to exist, any lien on any asset now owned or hereafter acquired by it, and
Borrower shall not permit any Subsidiary to incur any indebtedness or
liabilities resulting from borrowings, loans or advances, whether secured or
unsecured, matured or unmatured, liquidated or unliquidated, joint or several,
other than any liabilities of Subsidiaries existing as of, and disclosed to Bank
prior to, the date hereof and listed on Schedule 6.3, and except for (a) any
lien existing on any specific fixed asset of any corporation at the time such
corporation becomes a Consolidated Subsidiary and not created in contemplation
of such event; (b) any lien on any specific fixed asset securing debt incurred
or assumed for the purpose of financing all or any part of the cost of acquiring
or constructing such asset, provided that such lien attaches to such asset
concurrently or within 18 months after the acquisition or completion of
construction thereof; (c) any lien on any specific fixed asset of any
corporation existing at the time such corporation is merged or consolidated with
or into Borrower or a Consolidated Subsidiary and not created in contemplation
of such event; (d) any lien existing on any specific fixed asset prior to the
acquisition thereof by Borrower or a Consolidated Subsidiary and not created in
contemplation of such acquisition; (e) liens securing debt owed by a Subsidiary
to Borrower; (f) any lien arising out of the refinancing, extension, renewal or
refunding of any debt secured by any lien permitted by any of the foregoing
clauses (a) through (e), provided that such debt is not secured by any
additional assets, and the amount of such debt secured by any such lien is not
increased; (g) liens incidental to the conduct of its business or ownership of
its assets which do not secure debt and do not in the aggregate materially
detract from the value of its assets or materially impair the use thereof in the
operation of its business; (h) any lien on Margin Stock; (i) debt owing to
Borrower or another Subsidiary; (j) liens which (x) are incurred in connection
with the purchase of looms, (y) secure debt consisting only of the deferred
purchase price of such looms, and no other debt, which deferred purchase price
debt is non-interest bearing and payable in no more than two (2) years from the
date of purchase, and (z) encumber only the looms so purchased, and not any
other assets; (k) liens not otherwise permitted by the foregoing clauses (a)
through (j) securing debt (other than the Line of Credit), and debt of
Subsidiaries not otherwise permitted by clause (i) above, in an aggregate
principal amount at any time outstanding not to exceed 15% of Consolidated Net
Worth; and (l) the Culp Europe Indebtedness; provided, however, that the sum of
(A) the aggregate amount of debt secured by liens permitted by the foregoing
clauses (a) through (g) and (k), plus (B) debt of Subsidiaries permitted by
clause (k) shall not exceed an aggregate amount equal to 15% of Consolidated Net
Worth.
 
20

--------------------------------------------------------------------------------

 
SECTION 6.4.    MERGER, CONSOLIDATION, TRANSFER OF ASSETS.  Merge into or
consolidate with any other entity; or discontinue or eliminate any business line
or segment; acquire all or substantially all of the assets of any other entity;
nor sell, lease, transfer or otherwise dispose of all or a substantial or
material portion of its assets, nor shall Borrower permit any Subsidiary to do
any of the foregoing; provided that, (a) Borrower may merge with another person
if (i) such person was organized under the laws of the United States of America
or one of its states, (ii) Borrower is the corporation surviving such merger,
and (iii) immediately after giving effect to such merger no Event of Default
shall have occurred and be continuing; (b) Subsidiaries of Borrower may merge
with each other; and (c) the foregoing limitation on the sale, lease or other
transfer of assets and on the discontinuation or elimination of a business line
or segment shall not prohibit, during any Fiscal Quarter, a transfer of assets
or the discontinuance or elimination of a business line or segment (in a single
transaction or in a series of related transactions) unless the aggregate assets
to be so transferred or utilized in a business line or segment to be so
discontinued, when combined with all other assets transferred, and all other
assets utilized in all other business lines or segments discontinued, during
such Fiscal Quarter and the immediately preceding three (3)  Fiscal Quarters,
contributed  more than 10% of Consolidated EBITDA during the four (4) Fiscal
Quarters immediately preceding such Fiscal Quarter.
 
SECTION 6.5.    GUARANTIES.  Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except that
Borrower may guarantee the Culp Europe Indebtedness.
 
SECTION 6.6.    LOANS, ADVANCES, INVESTMENTS.  Make any loans or advances to or
investments in any Person, nor shall any Subsidiary make any loans or advances
to or investments in any Person, except any of the foregoing existing as of, and
disclosed to Bank prior to, the date hereof and listed on Schedule 6.6, and
except for (a) loans or advances to employees not exceeding $5,000,000.00 in the
aggregate principal amount outstanding at any time, in each case made in the
ordinary course of business and consistent with practices existing on the date
hereof; (b) deposits required by government agencies or public utilities; (c)
loans and advances made prior to the date hereof to Rayonese Textile, Inc., and
additional loans and advances after the date hereof to Culp Europe and the China
Subsidiaries; (d) other loans and advances in an amount which, together with
investments permitted by clause (m) below, does not exceed 10% of Consolidated
Net Worth; (e) investments in direct obligations of the United States Government
maturing within one year; (f) investments in certificates of deposit issued by a
commercial bank whose credit is satisfactory to Bank; (g) investments in
commercial paper rated A1 or the equivalent thereof by Standard & Poor’s Rating
Group, a division of McGraw-Hill, Inc. (“”S&P”) or P1 or the equivalent thereof
by Moody’s Investor Service, Inc. (“Moody’s) and in either case maturing within
six (6) months after the date of acquisition; (h) investments in tender bonds
the payment of the principal of and interest on which is fully supported by a
letter of credit issued by a United States bank whose long-term certificates of
deposit are rated at least AA or the equivalent thereof by S&P and Aa or the
equivalent thereof by Moody’s; (i) investments pursuant to its deferred
compensation plan, funded with life insurance or other investment products
through a Rabbi Trust; (j) investments in joint ventures in an aggregate amount
not exceeding $25,000,000.00; (k) investments made prior to the date hereof in
3096726 Canada Inc. and/or in Rayonese Textile, Inc; (l) the guaranty by
Borrower of the Culp Europe Indebtedness; and/or (m) other investments in an
amount which, together with the loans and advances permitted by clause (d)
above, does not exceed 10% of Consolidated Net Worth; provided that after giving
effect to the making of any loans, advances, deposits or investments permitted
by this Section 6.6, no Event of Default shall be in existence or created
thereby.
 
21

--------------------------------------------------------------------------------

 
SECTION 6.7.    DIVIDENDS, DISTRIBUTIONS.  Permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay any
dividends or make any other distributions on its Capital Stock or any other
interest, other than dividends paid or payable in the form of additional Capital
Stock (it being understood that the requirement under the laws of China that the
China Subsidiaries retain at least 10% of its net income shall not constitute a
violation of the foregoing covenant), or (b) make or repay any loans or advances
to Borrower or the parent of such Subsidiary.
 
SECTION 6.8.   DISSOLUTION.  Suffer or permit, nor shall any of Borrower’s
Subsidiaries suffer or permit, dissolution or liquidation either in whole or in
part or redeem or retire any shares of its own stock or that of any Subsidiary,
except through corporate reorganization permitted by Section 6.4.
 
SECTION 6.9.   TRANSACTIONS WITH AFFILIATES.  Enter into or be a party to, nor
shall any of Borrower’s Subsidiaries enter into or be a party to, any
transaction with any Affiliate of Borrower or such Subsidiary (which Affiliate
is not Borrower or a Wholly Owned Subsidiary), except as permitted by law and
pursuant to reasonable terms which are fully disclosed to Bank and are no less
favorable to Borrower or such Subsidiary than would be obtained in a comparable
arms’ length transaction with a Person which is not an Affiliate.  “Affiliate”
of a relevant Person means (i)  a Person that directly, or indirectly through
one or more intermediaries, controls the relevant Person (a “Controlling
Person”), (ii) any Person (other than the relevant Person or a Subsidiary of the
relevant person) which is controlled by or is under common control with a
Controlling Person, or (iii) any Person (other than a Subsidiary of the relevant
Person) of which the relevant Person owns, directly or indirectly, 20% or more
of the common stock or equivalent equity interests; and “control” means
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
22

--------------------------------------------------------------------------------

 
SECTION 6.10.   CHANGE OF FISCAL YEAR.  Change its Fiscal Year.
 
ARTICLE VII
 
EVENTS OF DEFAULT

 
SECTION 7.1.    The occurrence of any of the following shall constitute an
"Event of Default" under this Agreement:
 
(a)             Borrower shall fail to pay when due any principal payable under
the Loan Documents or any reimbursement obligation with respect to any Letter of
Credit, or shall fail to pay any interest payable under the Loan Documents
within five (5) Business Days after such interest shall become due, or shall
fail to pay any fee or other amount payable under any of the Loan Documents
within five (5) Business Days after such fee or other amount becomes due.
 
(b)             Any financial statement or certificate furnished to Bank
pursuant to, or any representation or warranty made by Borrower or any other
party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.
 
(c)             Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those specifically described as an “Event of Default” in
this section 7.1), and with respect to any such default that by its nature can
be cured, such default shall continue for a period of thirty (30) days from its
occurrence.
 
(d)             Any default in the payment or performance of any obligation, or
any defined event of default, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower, any
Subsidiary, any guarantor hereunder (with each such guarantor referred to herein
as a "Third Party Obligor") has incurred any debt or other liability to any
person or entity, including Bank; provided, however, that any cure period
applicable to such default has expired, and with respect to a default under any
obligation to any person or entity other than Bank, the amount of said
obligation exceeds $5,000,000.00.
 
23

--------------------------------------------------------------------------------

 
(e)             Borrower, any Subsidiary or any Third Party Obligor shall suffer
or consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall make a general assignment
for the benefit of creditors; Borrower, any Subsidiary or any Third Party
Obligor shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time ("Bankruptcy Code"), or under
any state or federal law granting relief to debtors, whether now or hereafter in
effect; or Borrower, any Subsidiary or any Third Party Obligor shall file an
answer admitting the jurisdiction of the court and the material allegations of
any involuntary petition; or Borrower, any Subsidiary or any Third Party Obligor
shall be adjudicated a bankrupt, or an order for relief shall be entered against
Borrower, any Subsidiary or any Third Party Obligor by any court of competent
jurisdiction under the Bankruptcy Code or any other applicable state or federal
law relating to bankruptcy, reorganization or other relief for debtors.
 
(f)             The filing of a notice of judgment lien of an amount in excess
of $5,000,000.00 against Borrower, any Subsidiary or any Third Party Obligor; or
the service of a notice of levy and/or of a writ of attachment or execution, or
other like process, against the assets of Borrower, any Subsidiary or any Third
Party Obligor; or the entry of one or more judgments or orders for the payment
of money in an aggregate amount in excess of $5,000,000.00 against Borrower, any
Subsidiary or any Third Party Obligor which judgment or order shall continue
unsatisfied and unstayed for a period of thirty (30) days; or any involuntary
petition or proceeding pursuant to the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors is filed or commenced against Borrower, any Subsidiary or any Third
Party Obligor and the involuntary petition or proceeding continues undismissed
more than sixty (60) days following the date of its filing.
 
(g)             The dissolution or liquidation of Borrower, any Subsidiary or
any Third Party Obligor, except as may be permitted by Section 6.4(c); or
Borrower, any Subsidiary or any Third Party Obligor, or any of its directors,
stockholders or members, shall take action seeking to effect the dissolution or
liquidation of Borrower, such Subsidiary or such Third Party Obligor, except as
may be permitted by Section 6.4(c).
 
(h)             (i) Except for the Culp Family, any Person or two or more
Persons acting in concert shall have acquired beneficial ownership (within the
meaning of  Rule 13d-3 of the Securities and Exchange Commission under the
Securities Act of 1934) of 20% or more of the outstanding shares of the voting
stock of Borrower; or (ii) as of any date a majority of the board of directors
of Borrower consists of individuals who were not either (x) directors of
Borrower as of the corresponding date of the previous year, (y) selected or
nominated to become directors by the board of directors of Borrower of which a
majority consisted of individuals described in the foregoing clause (x), or (z)
selected or nominated to become directors by the board of directors of Borrower
of which a majority consisted of individuals described in the foregoing clause
(x) and individuals described in the foregoing clause (y).  “Culp Family” means
Robert G. Culp, III, his spouse, his mother, his siblings, his lineal
descendants, and any trusts established for the benefit of any of them.
 
24

--------------------------------------------------------------------------------

 
(i)             An “Event of Default” (as defined therein) under the Omaha Note
Purchase Agreement shall have occurred and be continuing.
 
(j)             An “Event of Default” (as defined therein) shall have occurred
under any of the Culp Europe Loan Documents.
 
SECTION 7.2.   REMEDIES.  Upon the occurrence of any Event of Default:  (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank's option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law.  All rights,
powers and remedies of Bank may be exercised at any time by Bank and from time
to time after the occurrence of an Event of Default, are cumulative and not
exclusive, and shall be in addition to any other rights, powers or remedies
provided by law or equity.
 
ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.1.   NO WAIVER.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy.  Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.
 
25

--------------------------------------------------------------------------------

 
SECTION 8.2.   NOTICES.  All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:
 
BORROWER:            Culp, Inc.
 
1823 Eastchester Drive
 
P.O. Box 2686
 
High Point, North Carolina 27265
 
Attention:  Kenneth R. Bowling
 
Vice President and Chief Financial Officer
 
Telecopier Number:  (336) 887-7089
 
 
 
BANK:                       WELLS FARGO BANK, NATIONAL ASSOCIATION
 
100 North Main Street
 
MAC D4001-053
 
Winston-Salem, North Carolina 27101
 
Attention:  Timothy Sechrest, Senior Vice President
 
Telecopier Number: (336) 732-4833
 
 
or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.
 
26

--------------------------------------------------------------------------------

 
SECTION 8.3.    COSTS, EXPENSES AND ATTORNEYS' FEES.  Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees), expended or incurred by Bank in connection with (a) the
negotiation and preparation of this Agreement and the other Loan Documents,
Bank's continued administration hereof and thereof, and the preparation of any
amendments and waivers hereto and thereto, (b) the enforcement of Bank's rights
and/or the collection of any amounts which become due to Bank under any of the
Loan Documents, and (c) the prosecution or defense of any action in any way
related to any of the Loan Documents, including without limitation, any action
for declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.

 
SECTION 8.4.    SUCCESSORS, ASSIGNMENT.  This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank's prior written consent.  Bank reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank's rights and benefits under each of the Loan Documents.  Bank
shall use commercially reasonable efforts to give prior notice to Borrower
before assigning more than fifty percent (50%) of its interest in the loans made
hereunder.  In connection therewith, Bank may disclose all documents and
information which Bank now has or may hereafter acquire relating to any credit
subject hereto, Borrower or its business, or any collateral required hereunder.
 
SECTION 8.5.    ENTIRE AGREEMENT; AMENDMENT.  This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.  This Agreement may be amended or modified only in writing signed by
each party hereto.
 
SECTION 8.6.    NO THIRD PARTY BENEFICIARIES.  This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.
 
27

--------------------------------------------------------------------------------

 
SECTION 8.7.    TIME.  Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.
 
SECTION 8.8.    SEVERABILITY OF PROVISIONS.  If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
 
SECTION 8.9.    COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.
 
SECTION 8.10.   GOVERNING LAW.  This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina, without
reference to the conflicts of law or choice of law principles thereof.
 
SECTION 8.11.   ARBITRATION; WAIVER OF JURY TRIAL.
 
(a)           Arbitration.  The parties hereto agree, upon demand by any party,
to submit to binding arbitration all claims, disputes and controversies between
or among them (and their respective employees, officers, directors, attorneys,
and other agents), whether in tort, contract or otherwise in any way arising out
of or relating to (i) any credit subject hereto, or any of the Loan Documents,
and their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.
 
28

--------------------------------------------------------------------------------

 
(b)           Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in North Carolina selected by the American Arbitration Association
(“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”).  If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall
control.  Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any dispute.  Nothing contained herein
shall be deemed to be a waiver by any party that is a bank of the protections
afforded to it under 12 U.S.C. §91 or any similar applicable state law.
 
(c)           No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.
 
(d)           Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of North Carolina or a neutral retired judge of
the state or federal judiciary of North Carolina, in either case with a minimum
of ten years experience in the substantive law applicable to the subject matter
of the dispute to be arbitrated.  The arbitrator will determine whether or not
an issue is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of North Carolina and may grant
any remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the North Carolina Rules of Civil Procedure or other
applicable law.  Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction.  The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
 
29

--------------------------------------------------------------------------------

 
(e)           Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date.  Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party's presentation and that no alternative
means for obtaining information is available.
 
(f)           Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.
 
(g)           Payment Of Arbitration Costs And Fees.  The arbitrator shall award
all costs and expenses of the arbitration proceeding.
 
(h)           Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.
 
30

--------------------------------------------------------------------------------

 
(i)           Waiver of Jury Trial.  The parties hereto hereby acknowledge that
by agreeing to binding arbitration they have irrevocably waived their respective
rights to a jury trial with respect to any action, claim or other proceeding
arising out of any dispute in connection this Agreement or any other agreement
or document delivered in connection herewith, any rights or obligations
hereunder or thereunder, or the performance of such rights and
obligations.  This provision is a material inducement for the parties entering
into this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, with the intention that it constitute an instrument under seal, as of
the day and year first written above.
 
 
 
 
WELLS FARGO BANK,
 
 
 
 
 
 
CULP, INC. 
 
NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kenneth R. Bowling
 
By:
/s/ Timothy Sechrest
 
 
 
 
 
Name:
Kenneth R. Bowling 
 
Name:
Timothy Sechrest 
 
 
 
 
 
Title:
VP and Chief Financial Officer 
 
Title:
Senior Vice President 
 

 
31

--------------------------------------------------------------------------------

 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of July 10, 2015 by and between CULP, INC., a North Carolina corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").
 
RECITALS

 
WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of August 13, 2013, as amended from time to time ("Credit Agreement").
 
WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.           Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as set forth in this Section 1.
 
1.1           The following amendments are hereby made to Article I
(“Definitions”) of the Credit Agreement:
 
(a)           The definition of “Applicable Margin” is hereby amended and
restated in its entirety to read as follows:
 

--------------------------------------------------------------------------------

 
“(a)  “Applicable Margin” shall be shall be 1.50% until the first Rate
Determination Date (hereafter defined) after August 1, 2015, and as of and after
such first Rate Determination Date after August 1, 2015 shall be determined
based on the pricing grid set forth below and tied to the Consolidated Total
Debt to Consolidated EBITDA ratio determined as set forth in Section 5.9(b):
 

Price
Level  Consolidated Total Debt

to Consolidated EBITDA Ratio 
Applicable Margin  
I
 Less than 0.50 to 1.00
1.50%
II
 Greater than or equal to 0.50 to 1.00 but less than 1.25 to 1.00
1.90%
III
 Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00
2.35%
IV
 Greater than or equal to 2.00 to 1.00 but less than or equal to 2.25 to 1.00
2.75%

 
The Applicable Margin shall be determined effective as of the date (herein, the
“Rate Determination Date”) which is 10 days after receipt by the Bank of the
annual (in the case of the fourth Fiscal Quarter) and quarterly financial
statements of the Borrower pursuant to the provisions of Section 5.3 for the
Fiscal Quarter as of the end of which the foregoing ratio is being determined,
based on such quarterly or annual financial statements, as the case may be, for
the Fiscal Quarter then ended, and the Applicable Margin so determined shall
remain effective from such Rate Determination Date until the date which is 10
days after receipt by the Bank of the financial statements for the next Fiscal
Quarter (which latter date shall be a new Rate Determination Date); provided
that if the Borrower shall have failed to deliver to the Bank the financial
statements required to be delivered pursuant to the provisions of Section 5.3
with respect to the Fiscal Quarter most recently ended within the time period
specified herein, then for the period beginning on the day which is 10 days
after the required delivery date of such financial statements and ending on the
earlier of (A) 10 days after the date on which the Borrower shall deliver to the
Bank the financial statements to be delivered pursuant to the provisions of
Section 5.3 with respect to such Fiscal Quarter or any subsequent Fiscal
Quarter, or (B) 10 days after the date on which the Borrower shall deliver to
the Bank annual financial statements required to be delivered pursuant to the
provisions of Section 5.3(a) with respect to the Fiscal Year which includes such
Fiscal Quarter or any subsequent Fiscal Year, the Applicable Margin shall be
determined at Pricing Level IV set forth above.  Any change in the Applicable
Margin as of any Rate Determination Date shall result in a corresponding change,
effective on and as of such Rate Determination Date, in the interest rate
applicable to the Loans outstanding on such Rate Determination Date.”
 

--------------------------------------------------------------------------------

 
(b)           The definition of “Culp Europe Credit Agreement” is hereby amended
and restated in its entirety to read as follows:
 
“(n)           “Culp Europe Credit Agreement” means the Amended and Restated
Credit Agreement (Multi-Currency Revolving Credit Facility) dated as of January
31, 2014 by and between Culp Europe and Bank providing for a revolving line of
credit in the original principal amount of up to One Million Five Hundred
Thousand Euros (€1,500,000.00) or the equivalent in Alternative Currency, as
defined therein, as the same may be amended from time to time.”
 
1.2           Section 2.1(a) of the Credit Agreement is hereby amended by
deleting "August 31, 2015" as the last day on which Bank will make advances
under the Line of Credit, and by substituting for said date "August 31, 2017."
 
1.3           Section 5.9 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
 
“SECTION 5.9.   FINANCIAL CONDITION.  Maintain Borrower’s financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein):
 
(a)               Tangible Net Worth.  Tangible Net Worth not less than
$75,000,000.00 for each completed Fiscal Quarter, with “Tangible Net Worth”
defined as shareholder’s equity determined in accordance with generally accepted
accounting principles consistently applied, less intangible assets.
 

--------------------------------------------------------------------------------

 
(b)                      Consolidated Total Debt/Consolidated EBITDA
Ratio.  Ratio of Consolidated Total Debt to Consolidated EBITDA not greater than
2.25 to 1.00 as of each Fiscal Quarter end, determined on a rolling 4-quarter
basis, commencing with the Fiscal Quarter ending on or about August 2, 2015.
 
The term “Consolidated Total Debt” as used in this Section 5.9(b) shall have the
definition given such term in the Omaha Note Purchase Agreement (but excluding
for purposes of this Section 5.9(b) any future amendments thereto not made with
the written consent of Bank), which definition shall survive for purposes of
this Agreement notwithstanding the termination of the Omaha Note Purchase
Agreement or the repayment full of the Borrower’s obligations thereunder.
 
(c)           Consolidated EBITDAR/Consolidated Fixed Charges.  Ratio of
Consolidated EBITDAR to Consolidated Fixed Charges not less than 2.00 to 1.00 as
of each Fiscal Quarter end, determined on a rolling 4-quarter basis, commencing
with the Fiscal Quarter ending on or about August 2, 2015.
 
The terms “Consolidated EBITDAR” and “Consolidated Fixed Charges” as used in
this Section 5.9(c) shall have the definitions given such terms in the Omaha
Note Purchase Agreement (but excluding for purposes of this Section 5.9(c) any
future amendments thereto not made with the written consent of Bank), which
definitions shall survive for purposes of this Agreement notwithstanding the
termination of the Omaha Note Purchase Agreement or the repayment full of the
Borrower’s obligations thereunder.”
 
1.4.           Section 6.2 of the Credit Agreement is hereby amended by deleting
the reference to “$10,000,000.00” and substituting in lieu thereof
“$12,000,000.00.”
 
1.5.           The Compliance Checklist attached to the Form of Compliance
Certificate attached at Exhibit A to the Credit Agreement is hereby deleted and
replaced by the Compliance Checklist attached as Exhibit A to this Amendment.
 

--------------------------------------------------------------------------------

 
2.           Conditions to Effectiveness.  The effectiveness of this Amendment
is subject to the fulfillment to Bank’s satisfaction of the following
conditions:
 
 
(a)
Documentation.  Bank shall have received, in form and substance satisfactory to
Bank, each of the following, duly executed:

 
 
(i) 
This Amendment;

 
 
(ii)
A First Modification to Revolving Line of Credit Note; and

 
 
(iii)
Such other documentation as Bank may reasonably require in connection with this
Amendment.

 
 
(b)
Financial Condition.  There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower, nor any
material decline, as determined by Bank, in the market value of any substantial
or material portion of the assets of Borrower.

 
 
(c)
Amendment Fee.  In consideration of the changes set forth herein and as a
condition to the effectiveness hereof, immediately upon signing this Amendment
Borrower shall pay to Bank a non-refundable fee of $40,000.00.

 
3.           No Further Amendment.  Except as specifically provided herein, all
terms and conditions of the Credit Agreement remain in full force and effect,
without waiver or modification.  All terms defined in the Credit Agreement shall
have the same meaning when used in this Amendment.  This Amendment and the
Credit Agreement shall be read together, as one document.
 
4.           Representations and Warranties.  Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein.  Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.
 
5.           Costs.  Borrower agrees to pay all costs and expenses of the Bank
in connection with the preparation, execution and delivery of this Amendment,
including without limitation the fees and expenses of the Bank’s legal counsel.
 

--------------------------------------------------------------------------------

 
6.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
document.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed, with the intention that it constitute an instrument under seal, as of
the day and year first written above.
 
 
 
 
WELLS FARGO BANK,
CULP, INC.
 
NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
/s/ Kenneth R. Bowling
 
By:
/s/ Timothy Sechrest
 
Name:
Kenneth R. Bowling
 
Name:
Timothy Sechrest
 
Title:
Chief Financial Officer
 
Title:
Senior Vice President
 

 

--------------------------------------------------------------------------------

 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of, March 10th, 2016 by and between CULP, INC., a North Carolina corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").
 
RECITALS
 
WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of August 13, 2013, as amended by a First Amendment to Credit Agreement between
Borrower and Bank dated as of July 10, 2015, and as further amended from time to
time ("Credit Agreement").
 
WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.   Amendments to Credit Agreement.  The Credit Agreement is hereby amended as
set forth in this Section 1.
 
1.1         The following amendments are hereby made to Article I
(“Definitions”) of the Credit Agreement:
 
-1-

--------------------------------------------------------------------------------

 
(a)         The definition of “Applicable Margin” is hereby amended and restated
in its entirety to read as follows:
 
“(a)  “Applicable Margin” shall be shall be 1.45% until the first Rate
Determination Date (hereafter defined) after March 1, 2016, and as of and after
such first Rate Determination Date after March 1, 2016 shall be determined based
on the pricing grid set forth below and tied to the Consolidated Total Debt to
Consolidated EBITDA ratio determined as set forth in Section 5.9(b):
 

Price
Level  Consolidated Total Debt

to Consolidated EBITDA Ratio 
Applicable Margin 
I
Less than 0.75 to 1.00
1.45%
II
Greater than or equal to 0.75 to 1.00 but less than 1.50 to 1.00
1.90%
III
Greater than or equal to 1.50 to 1.00 but less than 2.25 to 1.00
2.35%

 
The Applicable Margin shall be determined effective as of the date (herein, the
“Rate Determination Date”) which is 10 days after receipt by the Bank of the
annual (in the case of the fourth Fiscal Quarter) and quarterly financial
statements of the Borrower pursuant to the provisions of Section 5.3 for the
Fiscal Quarter as of the end of which the foregoing ratio is being determined,
based on such quarterly or annual financial statements, as the case may be, for
the Fiscal Quarter then ended, and the Applicable Margin so determined shall
remain effective from such Rate Determination Date until the date which is 10
days after receipt by the Bank of the financial statements for the next Fiscal
Quarter (which latter date shall be a new Rate Determination Date); provided
that if the Borrower shall have failed to deliver to the Bank the financial
statements required to be delivered pursuant to the provisions of Section 5.3
with respect to the Fiscal Quarter most recently ended within the time period
specified herein, then for the period beginning on the day which is 10 days
after the required delivery date of such financial statements and ending on the
earlier of (A) 10 days after the date on which the Borrower shall deliver to the
Bank the financial statements to be delivered pursuant to the provisions of
Section 5.3 with respect to such Fiscal Quarter or any subsequent Fiscal
Quarter, or (B) 10 days after the date on which the Borrower shall deliver to
the Bank annual financial statements required to be delivered pursuant to the
provisions of Section 5.3(a) with respect to the Fiscal Year which includes such
Fiscal Quarter or any subsequent Fiscal Year, the Applicable Margin shall be
determined at Pricing Level III set forth above.  Any change in the Applicable
Margin as of any Rate Determination Date shall result in a corresponding change,
effective on and as of such Rate Determination Date, in the interest rate
applicable to the Loans outstanding on such Rate Determination Date.”
 
-2-

--------------------------------------------------------------------------------

 
(b)           The definition of “LIBOR” is hereby amended by adding the
following sentence at the end thereof: “Notwithstanding anything in this
Agreement to the contrary, if LIBOR determined as provided above would be less
than zero percent (0.0%), then LIBOR shall be deemed to be zero percent (0.0%).”
 
1.2         Section 2.1(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(a)           Line of Credit.  Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including August 15, 2018, not to exceed at any time the aggregate
principal amount of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00) ("Line of
Credit"), the proceeds of which shall be used to provide working capital and for
general corporate purposes; provided, however, that no portion of the proceeds
of the Line of Credit will be used by the Borrower or any Subsidiary (i) in
connection with, whether directly or indirectly, any tender offer for, or other
acquisition of, stock of any corporation with a view towards obtaining control
of such other corporation, unless such tender offer or other acquisition is to
be made on a negotiated basis with the approval of the board of directors of the
corporation to be acquired, and the provisions of Section 6.6 would not be
violated, (ii) directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of purchasing or carrying any Margin Stock (as
hereinafter defined), or (iii) for any purpose in violation of any applicable
law or regulation.  Borrower's obligation to repay advances under the Line of
Credit shall be evidenced by a promissory note dated as of the date hereof (as
amended from time to time, the "Line of Credit Note"), all terms of which are
incorporated herein by this reference.”
 
-3-

--------------------------------------------------------------------------------

 
1.3         Section 5.9(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(a)           Liquidity.  Unencumbered Liquid Assets with an aggregate fair
market value not at any time less than Twenty Million and No/100 Dollars
($20,000,000.00).  As used herein, “Unencumbered Liquid Assets” shall mean cash,
cash equivalents and/or publicly traded marketable securities acceptable to Bank
in its sole discretion, free of any lien or other encumbrance.  Retirement
account assets held in a fiduciary capacity by Borrower shall not qualify as
Unencumbered Liquid Assets.”
 
1.4.        Section 5.9(c) of the Credit Agreement is hereby deleted.
 
1.5         Section 6.2 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
 
“SECTION 6.2.    CAPITAL EXPENDITURES.  Make, and will not permit any of its
Subsidiaries to make, capital expenditures in excess of $15,000,000.00 in the
aggregate (combined for Borrower and its Subsidiaries) during any Fiscal Year.”
 
1.6.        The Compliance Checklist attached to the Form of Compliance
Certificate attached at Exhibit A to the Credit Agreement is hereby deleted and
replaced by the Compliance Checklist attached as Exhibit A to this Amendment.
 
2.           Conditions to Effectiveness.  The effectiveness of this Amendment
is subject to the fulfillment to Bank’s satisfaction of the following
conditions:
 
 
(a)
Documentation.  Bank shall have received, in form and substance satisfactory to
Bank, each of the following, duly executed:

 
 
(i)
This Amendment;

 
 
(ii)
A Second Modification to Revolving Line of Credit Note;

 
-4-

--------------------------------------------------------------------------------

 
 
(iii)
A Pledge Agreement by Borrower of not less than 65% of the voting stock of Culp
International Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands, and a share transfer certificate
executed in blank; and

 
 
(iv)
Such other documentation as Bank may reasonably require in connection with this
Amendment.

 
 
(b)
Financial Condition.  There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower, nor any
material decline, as determined by Bank, in the market value of any substantial
or material portion of the assets of Borrower.

 
 
(c)
Amendment Fee.  In consideration of the changes set forth herein and as a
condition to the effectiveness hereof, immediately upon signing this Amendment
Borrower shall pay to Bank a non-refundable fee of $60,000.00.

 
-5-

--------------------------------------------------------------------------------

 
3.           No Further Amendment.  Except as specifically provided herein, all
terms and conditions of the Credit Agreement remain in full force and effect,
without waiver or modification.  All terms defined in the Credit Agreement shall
have the same meaning when used in this Amendment.  This Amendment and the
Credit Agreement shall be read together, as one document.
 
4.           Representations and Warranties.  Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein.  Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.
 
5.           Costs.  Borrower agrees to pay all costs and expenses of the Bank
in connection with the preparation, execution and delivery of this Amendment,
including without limitation the fees and expenses of the Bank’s legal counsel
(including Lender’s North Carolina counsel and Cayman Islands local counsel).
 
6.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
document.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed, with the intention that it constitute an instrument under seal, as of
the day and year first written above.
 
 
 
 
WELLS FARGO BANK,
 
 
 
 
 
 
CULP, INC.
 
NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kenneth R. Bowling
 
By:
/s/ Timothy Sechrest
 
 
 
 
 
Name:
Kenneth R. Bowling
 
Name:
Timothy Sechrest
 
 
 
 
 
Title:
Chief Financial Officer
 
Title:
Senior Vice President

 
-6-

--------------------------------------------------------------------------------

 
THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of August 1, 2016 by and between CULP, INC., a North Carolina corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of August 13, 2013, as amended by a First Amendment to Credit Agreement between
Borrower and Bank dated as of July 10, 2015, by a Second Amendment to Credit
Agreement between Borrower and Bank dated as of March 10, 2016, and as further
amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1. Amendments to Credit Agreement.  The Credit Agreement is hereby amended as
set forth in this Section 1.


1.1 Section 2.1(c) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“(c) Letter of Credit Subfeature.  As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue standby letters of credit for the account of Borrower (each,
a "New Letter of Credit"; the Existing Letter of Credit and each New Letter of
Credit are herein referred to individually as a “Letter of Credit”  and
collectively as "Letters of Credit"); provided however, that the aggregate
undrawn amount of all outstanding Letters of Credit shall not at any time exceed
Seven Million Five Hundred Thousand and No/100 Dollars ($7,500,000.00).  The
form and substance of each Letter of Credit shall be subject to approval by
Bank, in its sole discretion.  Each Letter of Credit shall be issued for a term
not to exceed seven hundred thirty (730) days, as designated by Borrower;
provided however, that no Letter of Credit shall be issued with, nor shall Bank
be required to renew or (if applicable) allow automatic renewal of any Letter of
Credit so that it will have, an expiration date that is subsequent to the
maturity date of the Line of Credit (with any such Letter of Credit with an
expiration date subsequent to the maturity of the Line of Credit to be referred
to as an “Extended Date Letter of Credit”) unless Borrower, not less than ninety
(90) days prior to the maturity date of the Line of Credit, provides Bank with
cash collateral (which may be in addition to or, if agreed by Bank, may be a
replacement for, such other collateral that may have been granted by Borrower to
Bank, pursuant to this Agreement or otherwise), consisting of a deposit account
maintained by Borrower with Bank in an amount that is not less than one hundred
five percent (105%) of the undrawn amount of such Extended Date Letter of
Credit, as evidenced by and subject to the security agreements and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank; and provided further, that in no event shall any Extended
Date Letter of Credit have a then current expiration date more than three
hundred sixty-five (365) days beyond the maturity date of the Line of Credit. 
The undrawn amount of all Letters of Credit shall be reserved under the Line of
Credit and shall not be available for borrowings thereunder.  Each Letter of
Credit shall be subject to the additional terms and conditions of the Letter of
Credit agreements, applications and any related documents required by Bank in
connection with the issuance thereof (each, a “Letter of Credit Agreement”). 
Each drawing paid under a Letter of Credit shall be deemed an advance under the
Line of Credit and shall be repaid by Borrower in accordance with the terms and
conditions of this Agreement applicable to such advances; provided however, that
if advances under the Line of Credit are not available, for any reason, at the
time any drawing is paid, then Borrower shall immediately pay to Bank the full
amount drawn, together with interest thereon from the date such drawing is paid
to the date such amount is fully repaid by Borrower, at the rate of interest
applicable to advances under the Line of Credit.  In such event Borrower agrees
that Bank, in its sole discretion, may debit any account maintained by Borrower
with Bank for the amount of any such drawing.”
 
-1-

--------------------------------------------------------------------------------



2. Conditions to Effectiveness.  The effectiveness of this Amendment is subject
to the fulfillment to Bank’s satisfaction of the following conditions:



(a)
Documentation.  Bank shall have received, in form and substance satisfactory to
Bank, each of the following, duly executed:



(i) This Amendment; and

(ii)
Such other documentation as Bank may reasonably require in connection with this
Amendment.




(b)
Financial Condition.  There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower, nor any
material decline, as determined by Bank, in the market value of any substantial
or material portion of the assets of Borrower.



3. No Further Amendment.  Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification.  All terms defined in the Credit Agreement shall have
the same meaning when used in this Amendment.  This Amendment and the Credit
Agreement shall be read together, as one document.


4. Representations and Warranties.  Borrower hereby remakes all representations
and warranties contained in the Credit Agreement and reaffirms all covenants set
forth therein.  Borrower further certifies that as of the date of this Amendment
there exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event of Default.
 
-2-

--------------------------------------------------------------------------------



5. Costs.  Borrower agrees to pay all costs and expenses of the Bank in
connection with the preparation, execution and delivery of this Amendment,
including without limitation the fees and expenses of the Bank’s legal counsel.


6. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
all of which when taken together shall constitute one and the same document.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed, with the intention that it constitute an instrument under seal, as of
the day and year first written above.
 
 
 
 
WELLS FARGO BANK,
CULP, INC.
 
NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
/s/ Kenneth R. Bowling
 
By:
/s/ Timothy Sechrest
 
Name:
Kenneth R. Bowling
 
Name:
Timothy Sechrest
 
Title:
Senior VP, CFO 
 
Title:
Senior Vice President
 

 
-3-

--------------------------------------------------------------------------------



FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of September 27, 2016 by and between CULP, INC., a North Carolina corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of August 13, 2013, as amended by a First Amendment to Credit Agreement between
Borrower and Bank dated as of July 10, 2015, by a Second Amendment to Credit
Agreement between Borrower and Bank dated as of March 10, 2016, by a Third
Amendment to Credit Agreement between Borrower and Bank dated as of August 1,
2016, and as further amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.
Amendments to Credit Agreement.  The Credit Agreement is hereby amended as set
forth in this Section 1.



1.1 Section 6.6 of the Credit Agreement is hereby amended by inserting
immediately following clause (h) of said Section 6.6 a new clause (h(i)) which
shall read as follows:


“(h(i)): investments in corporate bonds of domestic United States issuers in an
aggregate amount not exceeding $50,000,000.00 at any time, which bonds shall be
rated at least BBB or the equivalent thereof by S&P or Baa2 or the equivalent
thereof by Moody’s and, in either case, shall mature within three (3) years of
their issuance;”


2. Conditions to Effectiveness.  The effectiveness of this Amendment is subject
to the fulfillment to Bank’s satisfaction of the following conditions:



(a)
Documentation.  Bank shall have received, in form and substance satisfactory to
Bank, each of the following, duly executed:



(i) This Amendment; and

(ii)
Such other documentation as Bank may reasonably require in connection with this
Amendment.




(b)
Financial Condition.  There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower, nor any
material decline, as determined by Bank, in the market value of any substantial
or material portion of the assets of Borrower.

 
-1-

--------------------------------------------------------------------------------

 
3. No Further Amendment.  Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification.  All terms defined in the Credit Agreement shall have
the same meaning when used in this Amendment.  This Amendment and the Credit
Agreement shall be read together, as one document.


4. Representations and Warranties.  Borrower hereby remakes all representations
and warranties contained in the Credit Agreement and reaffirms all covenants set
forth therein.  Borrower further certifies that as of the date of this Amendment
there exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event of Default.


5. Costs.  Borrower agrees to pay all costs and expenses of the Bank in
connection with the preparation, execution and delivery of this Amendment,
including without limitation the fees and expenses of the Bank’s legal counsel.


6. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
all of which when taken together shall constitute one and the same document.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed, with the intention that it constitute an instrument under seal, as of
the day and year first written above.
 
 
 
 
 
WELLS FARGO BANK,
CULP, INC.
 
NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
/s/ Kenneth R. Bowling
 
By:
/s/ Timothy Sechrest
 
Name:
Kenneth R. Bowling
 
Name:
Timothy Sechrest
 
Title:
Senior Vice President, CFO 
 
Title:
Senior Vice President
 

 
-2-

--------------------------------------------------------------------------------



FIFTH AMENDMENT TO CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of August 13, 2018 by and between CULP, INC., a North Carolina corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of August 13, 2013, as amended by a First Amendment to Credit Agreement between
Borrower and Bank dated as of July 10, 2015, by a Second Amendment to Credit
Agreement between Borrower and Bank dated as of March 10, 2016, by a Third
Amendment to Credit Agreement between Borrower and Bank dated as of August 1,
2016, by a Fourth Amendment to Credit Agreement between Borrower and Bank dated
as of September 27, 2016, and as further amended from time to time ("Credit
Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1. Amendments to Credit Agreement.  The Credit Agreement is hereby amended as
set forth in this Section 1.


1.1 The following amendments are hereby made to Article I (“Definitions”) of the
Credit Agreement:


(a) The definition of “Existing Letter of Credit” is hereby amended and restated
in its entirety to read as follows:


““Existing Letter of Credit” means the existing letter of credit issued by Bank,
as issuer, in the face amount of $250,000.00, for the benefit of Great American
Insurance, as beneficiary thereunder.”


(b) The definition of “LIBOR” is hereby amended and restated in its entirety to
read as follows:


“"LIBOR" means the rate of interest per annum determined by Bank based on the
rate for United States dollar deposits for delivery of funds for one (1) month
as published by the ICE Benchmark Administration Limited, a United Kingdom
company,  at approximately 11:00 a.m., London time, or, for any day not a London
Business Day, the immediately preceding London Business Day (or if not so
published, then as determined by Bank from another recognized source or
interbank quotation); provided, however, that if LIBOR determined as provided
above would be less than zero percent (0.0%), then LIBOR shall be deemed to be
zero percent (0.0%).”


-1-

--------------------------------------------------------------------------------

(c) A new definition of “London Business Day” is hereby added to Article I of
the Credit Agreement, in appropriate alphabetical order, to read as follows:


“"London Business Day" means any day that is a day for trading by and between
banks in dollar deposits in the London interbank market.”


1.2 Section 2.1(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“(a) Line of Credit.  Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including August 15, 2020, not to exceed at any time the aggregate principal
amount of TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00) ("Line of
Credit"), the proceeds of which shall be used to provide working capital and for
general corporate purposes; provided, however, that no portion of the proceeds
of the Line of Credit will be used by the Borrower or any Subsidiary (i) in
connection with, whether directly or indirectly, any tender offer for, or other
acquisition of, stock of any corporation with a view towards obtaining control
of such other corporation, unless such tender offer or other acquisition is to
be made on a negotiated basis with the approval of the board of directors of the
corporation to be acquired, and the provisions of Section 6.6 would not be
violated, (ii) directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of purchasing or carrying any Margin Stock (as
hereinafter defined), or (iii) for any purpose in violation of any applicable
law or regulation.  Borrower's obligation to repay advances under the Line of
Credit shall be evidenced by a promissory note dated as of the date hereof (as
amended from time to time, the "Line of Credit Note"), all terms of which are
incorporated herein by this reference.”


1.3 Section 2.1(c) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“(c) Letter of Credit Subfeature.  As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue standby letters of credit for the account of Borrower (each,
a "New Letter of Credit"; the Existing Letter of Credit and each New Letter of
Credit are herein referred to individually as a “Letter of Credit”  and
collectively as "Letters of Credit"); provided however, that the aggregate
undrawn amount of all outstanding Letters of Credit shall not at any time exceed
One Million and No/100 Dollars ($1,000,000.00).  The form and substance of each
Letter of Credit shall be subject to approval by Bank, in its sole discretion. 
Each Letter of Credit shall be issued for a term not to exceed seven hundred
thirty (730) days, as designated by Borrower; provided however, that no Letter
of Credit shall be issued with, nor shall Bank be required to renew or (if
applicable) allow automatic renewal of any Letter of Credit so that it will
have, an expiration date that is subsequent to the maturity date of the Line of
Credit (with any such Letter of Credit with an expiration date subsequent to the
maturity of the Line of Credit to be referred to as an “Extended Date Letter of
Credit”) unless Borrower, not less than ninety (90) days prior to the maturity
date of the Line of Credit, provides Bank with cash collateral (which may be in
addition to or, if agreed by Bank, may be a replacement for, such other
collateral that may have been granted by Borrower to Bank, pursuant to this
Agreement or otherwise), consisting of a deposit account maintained by Borrower
with Bank in an amount that is not less than one hundred five percent (105%) of
the undrawn amount of such Extended Date Letter of Credit, as evidenced by and
subject to the security agreements and other documents as Bank shall reasonably
require, all in form and substance satisfactory to Bank; and provided further,
that in no event shall any Extended Date Letter of Credit have a then current
expiration date more than three hundred sixty-five (365) days beyond the
maturity date of the Line of Credit.  The undrawn amount of all Letters of
Credit shall be reserved under the Line of Credit and shall not be available for
borrowings thereunder.  Each Letter of Credit shall be subject to the additional
terms and conditions of the Letter of Credit agreements, applications and any
related documents required by Bank in connection with the issuance thereof
(each, a “Letter of Credit Agreement”).  Each drawing paid under a Letter of
Credit shall be deemed an advance under the Line of Credit and shall be repaid
by Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any drawing is paid,
then Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit.  In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such drawing.”
 
-2-

--------------------------------------------------------------------------------



1.4 Section 5.9(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“(a) Liquidity.  Unencumbered Liquid Assets with an aggregate fair market value
not at any time less than Fifteen Million and No/100 Dollars ($15,000,000.00). 
As used herein, “Unencumbered Liquid Assets” shall mean cash, cash equivalents
and/or publicly traded marketable securities acceptable to Bank in its sole
discretion, free of any lien or other encumbrance.  Retirement account assets
held in a fiduciary capacity by Borrower shall not qualify as Unencumbered
Liquid Assets.”


2. Conditions to Effectiveness.  The effectiveness of this Amendment is subject
to the fulfillment to Bank’s satisfaction of the following conditions:



(a)
Documentation.  Bank shall have received, in form and substance satisfactory to
Bank, each of the following, duly executed:



(i)            This Amendment;

(ii)
A Third Modification to Revolving Line of Credit Note; and

(iii)
Such other documentation as Bank may reasonably require in connection with this
Amendment.




(b)
Financial Condition.  There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower, nor any
material decline, as determined by Bank, in the market value of any substantial
or material portion of the assets of Borrower.

 
-3-

--------------------------------------------------------------------------------

 

(c)
Amendment Fee.  In consideration of the changes set forth herein and as a
condition to the effectiveness hereof, immediately upon signing this Amendment
Borrower shall pay to Bank a non-refundable fee of $50,000.00.



3. No Further Amendment.  Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification.  All terms defined in the Credit Agreement shall have
the same meaning when used in this Amendment.  This Amendment and the Credit
Agreement shall be read together, as one document.


4. Representations and Warranties.  Borrower hereby remakes all representations
and warranties contained in the Credit Agreement and reaffirms all covenants set
forth therein.  Borrower further certifies that as of the date of this Amendment
there exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event of Default.  Borrower acknowledges and
confirms that Bank has existing, valid first priority security interests and
liens in the collateral securing the Line of Credit and that such security
interests and liens shall secure Borrower’s obligations under the Credit
Agreement as amended by this Amendment including, without limitation, all
obligations under the Line of Credit Note and all future modifications of the
Credit Agreement, the Line of Credit Note and the other Loan Documents.


5. Costs.  Borrower agrees to pay all costs and expenses of the Bank in
connection with the preparation, execution and delivery of this Amendment,
including without limitation the fees and expenses of the Bank’s legal counsel.


6. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
all of which when taken together shall constitute one and the same document.








[Remainder of Page Intentionally Left Blank]
 
-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed, with the intention that it constitute an instrument under seal, as of
the day and year first written above.
 
 
 
 
WELLS FARGO BANK,
CULP, INC.
 
NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
/s/ Kenneth R. Bowling
 
By:
/s/ Timothy Sechrest
 
Name:
Kenneth R. Bowling
 
Name:
Timothy Sechrest
 
Title:
Senior Vice President, CFO
 
Title:
Senior Vice President
 

-5-
 
-5-